In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00071-CR



           SKIE JORDAN SMITH, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Marion County, Texas
                Trial Court No. F14369




       Before Morriss, C.J., Carter and Moseley, JJ.
                                      O R D E R

       Skie Jordan Smith appeals from his conviction of aggravated sexual assault of a child.

The clerk’s record in this matter was filed May 27, 2014, and the reporter’s record was filed

June 18, making Smith’s appellate brief originally due July 21. This deadline was extended

three times by this Court on Smith’s motions, resulting in the current due date of November 3.

Smith has now filed a fourth motion seeking an additional extension of the briefing deadline.

       We have reviewed Smith’s fourth motion to extend time as well as the appellate record,

and we find no compelling information to convince us that this brief requires more time to

prepare. The motion to extend time to file Smith’s appellate brief is overruled.

       We order counsel to file Smith’s appellate brief with this Court on or before

November 20, 2014.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: November 13, 2014




                                                2